Citation Nr: 1826393	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an evaluation in excess of 40 percent for leukocytoclastic vasculitis, Henoch-Schonlein purpura.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to December 1996 and from January 1997 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last had an examination arranged through VA in February 2012.  In light of the state of the record, the Board finds that the Veteran must be afforded a contemporaneous VA examination to assess the current severity of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Given that treatment records from June 2011 show reduced range of motion in the shoulders and treatment related to kidney disease and vascular disease, the new VA examination(s) should include appropriate range of motion testing and appropriate testing and physical examination for renal dysfunction, fibromyalgia, and vascular disease, including erythromelalgia.  

VA treatment records to April 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
April 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2013 to the present.

2.  Schedule the Veteran for an appropriate VA examination(s) to ascertain the severity of the leukocytoclastic vasculitis, Henoch-Schonlein purpura.  The entire claims file must be made available to and reviewed by the examiner(s).  All appropriate tests and studies should be conducted and the results reported, including those for renal dysfunction, fibromyalgia, vascular disease including erythromelalgia, and shoulder and hip ranges of motion.

The VA examiner(s) must address the extent of functional and industrial impairment due to the Veteran's leukocytoclastic vasculitis, Henoch-Schonlein purpura and furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activity, including employment.  All opinions must be supported by a complete rationale.

3.  After completing the requested actions and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC, provide an appropriate period of time to respond, and the case should then be returned to the Board for further appellate review, if in order.








	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


